Exhibit 10.69


Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




COLLECTIVE RESOLUTION 2.0 MEMORANDUM OF AGREEMENT
This COLLECTIVE RESOLUTION 2.0 MEMORANDUM OF AGREEMENT ("MOA"), dated as of
December 21, 2018 ("Effective Date"), is by and between The Boeing Company
("Boeing"), a Delaware corporation, and Spirit AeroSystems, Inc. ("Spirit"), a
Delaware corporation. Boeing and Spirit sometimes are referred to herein
individually as a "Party" and collectively as the "Parties.”
RECITALS
A.
The Parties have been in discussions regarding, among other things, pricing and
other terms and conditions pertaining to all Derivatives and models of the 737,
747, 767, 777, and 787 programs (the "Programs").

B.
The Parties wish to memorialize their agreement on these matters in this MOA, in
accordance with the terms set forth below.

AGREEMENT
NOW, THEREFORE, in consideration of the mutual covenants set forth herein, the
Parties agree as follows:
1.
Capitalized Terms. Capitalized terms used and not otherwise defined in this MOA
will have the meanings ascribed thereto in SBP MS-65530-0016 ("Sustaining SBP"),
SBP MS-65530- 0019 ("787 SBP"), GTA BCA-65530-0016 ("Sustaining GTA"), GTA
BCA-65520-0032 ("787 GTA”), AA-65530-0010 (“Sustaining AA”), AA-65520-0026 (“787
AA”), and other related agreements or documents, as applicable (collectively,
the "Contracts").



2.
Definitive Documentation. The Parties will negotiate and execute, in good faith,
on or before January 31, 2019, such amendments to the Contracts and other
documents (the "Definitive Documentation") as are necessary or desirable to
carry out the agreements set forth in this MOA.



3.
Pricing Periods.  The Parties are modifying the Pricing Periods for the models
set forth in Table 1 below.  The Parties will reconvene in 2028 to negotiate
pricing beyond 2030.

Table 1
Program
Models
Pricing Period End Date
737NG/MAX
all  Derivatives, including P8
12/31/2030
767
all Derivatives except 767-2C
12/31/2030
777
Freighters
12/31/2030
777X
all Derivatives
12/31/2030



4.
737 Pricing for Various Production Rates. 737 Prices, to be documented in SBP
Attachment 1, will be discounted or increased depending upon the monthly
production rate, per Table 2, below. The 737 P-8 will be used to calculate 737
production rates; however, the production rate-based discounts or increased
pricing specified in Table 2 below do not apply to the 737 P-8 Products. In
addition, the production rate-based discounts or increased pricing specified in
Table 2 below do not apply to the 737 MAX Composite Inner Wall (CIW; reference
Sustaining SBP Attachment 1D), which is included within the 737 MAX Thrust
Reverser Prices listed in Sustaining SBP Attachment 1 Exhibit B.1.



Page 1 of 6

--------------------------------------------------------------------------------




Sustaining SBP Attachment 15 will be amended to incorporate a maximum production
rate of [*****] APM (with mutually agreed minor model mix).




Table 2
ex1070table2.jpg [ex1070table2.jpg]








5.
737MAX -8200 Delta Price to 737MAX -8. Attachment 1 will be updated to include
the recurring Price of the 737MAX -8200 by adding [*****] ($[*****]) to the
Non-Discounted Price of 737MAX-8 and will be subject to rate discounts, in
complete settlement of, and based upon the configuration contained within,
Spirit’s proposal ref# LET-18-11080 dated October 17, 2018. Reconciliation for
2018 deliveries will be completed by January 31, 2019.



6.
737 Rate [*****] Tooling and Capital Expenditures. Boeing will provide Spirit a
fixed sum of [*****] dollars ($[*****]) for Spirit’s implementation of tooling
and capital expenditures necessary to increase and maintain 737 production rates
up to, and including, [*****] Shipsets per month. Commencing in [*****], Spirit
will request authority to proceed (ATP) for appropriate amounts for long-lead
items to protect the [*****] Shipsets rate. Upon approval, Boeing will issue the
ATP(s) and Boeing will pay appropriate amounts for such long-lead items. The
adjusted balance of the $[*****] will be paid in [*****] payments post Boeing’s
Rate [*****] decision. Both parties will mutually work together to establish a
reasonable rate [*****] incorporation timeline. Spirit will determine the
allocation of the [*****] ($[*****]) between [*****] for rate [*****] APM. 
Spirit will submit CTLs to Boeing for all associated Tooling.  The above
payments are not contingent upon CTL submittal by Spirit or approval by Boeing.



7.
777X Recurring Price. Boeing will pay Spirit a recurring Price of $[*****] per
Shipset for [*****] combined 777-8 and 777-9 Shipsets. Boeing will pay Spirit a
recurring Price of $[*****] from Shipset [*****] and all subsequent 777-9
Shipsets through December 31, 2030. These Prices are inclusive of all changes to
the 777-9 for which engineering has been released through the Effective Date.
The Parties agree to negotiate a delta price for the 777-8 from the 777-9
non-discounted price



Page 2 of 6

--------------------------------------------------------------------------------




of $[*****], which will not result in a retroactive adjustment in Price for the
[*****] 777X Shipsets. Until a 777-8 price is negotiated for Shipsets [*****]
and all subsequent 777-8 Shipsets, the agreed interim pricing is the
then-current price for the 777-9. The Parties agree pricing negotiations will
begin following delivery of the first 777-8 Shipset; with the intent to be
completed within [*****] days. Once a pricing agreement is finalized, the
Parties will reconcile interim pricing with the agreed-upon pricing, and a
corresponding debit or credit, as applicable, will be made within [*****] days.
The Parties will determine the pricing allocation among the associated end item
deliverables and incorporate it into the Definitive Documentation.


8.
777X Recurring Price Discounts. All 777X minor models will be utilized to
calculate production rates. The Prices will be discounted by [*****] percent
([*****]%), per Shipset, for all 777X minor models, excluding 777X Freighter,
once the production rate exceeds [*****] 777X Shipsets per month. Application of
price adjustments will be consistent with the applicable 737 methodology
relative to rate measurements and when the discounts take effect. Such discount
will not apply to the [*****] 777X Shipsets. Pricing and discounts for 777X
Freighters will be negotiated at a later date. Sustaining SBP Attachment 15 will
be amended to add 777X Derivatives, as applicable.



9.
777X Joint Cost Reduction. The Parties will identify cost reduction ideas and
implement a cost reduction program for the 777X minor models that will be
administered in a mutually agreed form similar to Attachment 32 of the
Sustaining SBP. The Parties will share nonrecurring costs and savings equally.



10.
787 Recurring Price. Boeing will pay Spirit 787 recurring Product Prices of
$[*****] per Shipset for Shipsets LN 1004 through [*****] and $[*****] per
Shipset for Shipsets LN [*****] through 2205. These Prices are applicable to
787-8, -9, and -10 models. In addition to the aforementioned Prices, Boeing will
pay Spirit a supplemental amount of $[*****] per 787-10 Shipset for 787-10
Shipsets LN 1004 through and including 2205 for the statement of work set forth
in 787 SBP Attachment 31. There will be no risk sharing provisions following
Shipset LN [*****]. The Parties will determine the pricing allocation among the
associated end item deliverables and incorporate it into the Definitive
Documentation.



11.
787 Joint Cost Reduction. The Parties will identify cost reduction ideas and
implement a joint cost reduction program for the 787 that will begin no earlier
than Shipset LN [*****] and after Spirit’s costs are below $[*****] per 787-8/-9
Shipset, and $[*****] per 787-10 Shipset. The 787 cost reduction program will be
administered in a form to be mutually agreed by the Parties. Cost visibility
data will be agreed as part of the Definitive Documentation. The Parties will
share nonrecurring costs and savings equally.



12.
787 Advance Repayments. Spirit will suspend repaying Boeing $700,000 per
Shipset, for repayment of advanced payments, beginning with Shipset LN 818.
Spirit will resume the advance repayments at $450,319, per Shipset, beginning
with Shipset LN 1135 and continuing through Shipset LN 1605. The Parties will
determine the repayment allocation among the end item deliverables and
incorporate into the Definitive Documentation.



13.
737MAX, 777X, and 787 Abnormal Escalation. The 787 SBP and Sustaining SBP
Attachments 18 and 22, respectively (“Attachments”), will be updated for the
737MAX, 777X, and 787, to define Abnormal Escalation per the below, for the
period beginning January 1, 2023 and ending December 31, 2030. Prior to January
1, 2023, the Attachments will remain unchanged. Beginning January 1,



Page 3 of 6

--------------------------------------------------------------------------------




2023, all other Programs and minor models will not be subject to escalation.
Beginning January 1, 2031 the provisions of the Attachments in effect prior to
the Effective Date will go back into effect.


13.1.
Beginning January 1, 2023, Recurring Product Prices for the 737MAX, 777X, and
787, will be adjusted for Abnormal Escalation as follows. In the event that
escalation, as determined by a composite of the identified below indices,
exceeds [*****] (“Abnormal Escalation”), the Prices for Recurring Products for
the subsequent calendar year shall be adjusted by [*****]. Abnormal Escalation
is calculated each year against the Prices for Recurring Products effective for
that year and [*****]. The adjusted Prices for Recurring Products will [*****]

.
Any prolonged extraordinary inflation would be considered by the Parties to
determine any mutually agreeable proper actions to be taken.
13.2.
Adjustments to the 737MAX, 777X, and 787 Product Prices for Recurring Products
will be determined by the following economic indices:

A.
Material - [*****]

B.
Labor - [*****]

13.3.
Composite - Composite of [*****]% Labor and [*****]% Material.

13.4.
Special Notes:

In the event the U.S. Bureau of Labor Statistics discontinues or alters its
current method of calculating the indices specified above, Boeing and Spirit
shall agree upon an appropriate substitution for or adjustment to the indices to
be employed herein.
All calculations will be held to a six (6) decimal place level of precision.
Indices shall be pulled on November 15th of each year.
14.
[*****]



15.
ASCO Acquisition. Spirit AeroSystems Belgium Holdings BVBA and its (ultimate)
parent company, Spirit AeroSystems Holdings, Inc., intends to acquire ASCO
Industries NV (the “Transaction”). Boeing is a party to supply contracts with
ASCO Industries NV (inclusive of its affiliates and subsidiaries) that require
Boeing’s consent to a change of control. Boeing will provide all required
consent(s) upon the Effective Date, to be contingent upon the Transaction
closing on or before June 30, 2020.



16.
Attachment 31: Annual Shipset Production Rate-Based Adjustment. Attachment 31 of
the Sustaining SBP is deleted and marked “Reserved”.



17.
Complete Agreement. This MOA constitutes the complete and exclusive agreement
between the Parties with respect to the subject matter set forth herein and
supersedes all previous agreements between the Parties relating thereto, whether
written or oral.



18.
Governing Law. This MOA is governed by the laws of the state of Washington,
exclusive of Washington's conflict of laws principles.





19.
No Inducement. The Parties acknowledge and affirm that no promise or inducement
that is not herein contained, other than as set forth in the Settlement and
Release Agreement between the Parties made effective December 21, 2018, has been
made or received, and that they have not relied upon



Page 4 of 6

--------------------------------------------------------------------------------




any representation by the other Party about the nature or extent of any damages,
or about the nature or extent of legal liability or financial responsibility of
any person or entity, and that no such representation has induced them to enter
into this MOA.


20.
No Admission of Liability; No Precedential Value. The Parties acknowledge that
this MOA reflects a compromise resolution by the Parties of certain claims and
that nothing contained in this MOA constitutes or will be construed as an
acknowledgement or admission of liability or absence of liability in any way on
the part of the Parties, each of which expressly denies any liability or
wrongdoing in connection with such claims, and the Parties agree not to issue
any public statement or comment to the contrary. The Parties agree that this MOA
and the terms and conditions hereof, including without limitation the figures
used to reach all pricing and payment figures herein, will have no precedential
value and therefore will not be used in support or defense of any other claim
arising from the Parties' contracts.



21.
Confidential Treatment. The information contained herein is confidential
business information. The Parties will limit the disclosure of this MOA's
contents to employees with a need to know and who understand that they are not
to disclose its contents to any other person or entity without the prior written
consent of the other Party. Notwithstanding the above, the Parties may file this
MOA with the SEC, if legally required to do so, but must give the other Party 24
hours advance notice and seek confidential treatment as appropriate after
providing such Party the opportunity to provide comments. Nothing in this
section will prevent either Party from making reasonable disclosures during the
course of its earnings calls.



22.
Investigation. Each Party has made such investigation of the facts pertaining to
this MOA and of all the matters pertaining hereto as it deems necessary. Each
Party has read this MOA and understands its contents.



23.
Interpretation. Each Party has had the opportunity to draft, review, and edit
this MOA. Accordingly, no presumption for or against either Party arising out of
drafting all or any part of this MOA will be applied in any action relating to
or arising from this MOA; and the Parties hereby waive the benefit of any
statute or common law rule providing that in cases of uncertainty language of a
contract should be interpreted against the Party who caused the uncertainty to
exist.





















24.
Express Agreement. Except as expressly provided in this MOA, all other terms and
conditions of the Contracts remain in full force and effect.



Page 5 of 6

--------------------------------------------------------------------------------








EXECUTED as of the Effective Date by the duly authorized representatives of the
Parties.




BOEING
 
 
SELLER
 
Boeing Commercial Airplanes
 
 
Spirit AeroSystems, Inc.
 
Name: Thomas F. McGuigan
 
 
Name: Joseph Bolmarcich
 
Title: Sr. Manager, Contract
 
 
Title: Contracts Director    
 
Date: 12/21/2018
 
 
Date: 12/21/2018
 
/s/ Thomas F. McGuigan
 
 
/s/ Joseph Bolmarcich
 



                        
                    
                    




Page 6 of 6